DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pape et al. (US 2017/0322149), hereinafter Pape.

Claim 10: Pape discloses an optical sensor (1, Fig. 1), comprising:
  	an optically clear body (within cuvette 3) [0033], wherein the optically clear body comprises:
 		a first surface (curved side of 7) [0033];
 		a second surface (inside surface of 6) opposite from the first surface (7) [0033]; and
 		a third surface (outside surface of 6) recessed into the second surface [0033];
 	a target (G) over the third surface (the gas G within the cuvette permeates over all the surfaces) [0033];
 	a first reflector (top inside of 6) embedded in the optically clear body (3) [0033];
 	a second reflector (bottom inside of 6) embedded in the optically clear body (3) [0033];
 	a light source (2) optically coupled to the optically clear body (3) [0033]; and
 	an optical detector (5) optically coupled to the optically clear body (3) [0033].

Claim 11: Pape further discloses wherein the first reflector and the second reflector are positioned between the second surface and the third surface (evident from figure, wherein “between” is inclusive of the second and third surfaces).

Claim 12: Pape further discloses wherein the first reflector is between the second surface and the third surface (evident from figure, wherein “between” is inclusive of the second and third surfaces), and wherein the second reflector is between the first surface and the third surface (evident from figure).

Claim 14: Pape further discloses wherein the first reflector is a mirror (concave mirror 7) [0077].

Claims 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. (US 2017/0153214), hereinafter Wang.

Claim 10: Wang discloses an optical sensor (100a, Fig. 1A), comprising:
  	an optically clear body (within cavity 170) [0021], wherein the optically clear body comprises:
 		a first surface (top of 170) (evident from figure);
 	a second surface (bottom of 170) opposite from the first surface (top of 170) (evident  from figure); and
 		a third surface (140) recessed into the second surface (bottom of 170) [0013];
 	a target (142) over the third surface (140) [0037];
 	a first reflector (left wall of reflective layer 176) embedded in the optically clear body (170) [0023];
 	a second reflector (right wall of reflective layer 176) embedded in the optically clear body (170) [0023];
 	a light source (180) optically coupled to the optically clear body (170) [0021]; and
 	an optical detector (150) optically coupled to the optically clear body (170) [0013].

Claim 13: Wang further discloses wherein the optically clear body (170, which includes the cover 120) comprises glass or sapphire [0014].

Claim 15: Wang further discloses wherein one or both of the first reflector and the target (142) comprise a grating [0037].

Claims 21-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Trainer (US 2017/0322133, disclosed in IDS 02/17/2021), hereinafter Trainer.

Claim 21: Trainer discloses an optical sensor (Fig. 8), comprising:
an optically clear body (probe body, evident since light is transmitted through the body), wherein the optically clear body comprises:
a first surface (lens 803) [0098]; and
a second surface (mirror) opposite from the first surface [0098]; 
a target (in the sample contain) over the second surface (it is over the surface in that it is surrounding the mirror, evident from figure);
a light source (light source, evident from figure) optically coupled to the optically clear body; and
an optical detector (detector, evident from figure) optically coupled to the optically clear body.

Claim 22: Trainer further discloses wherein an optical path starts at the light source and reflects off of the target to the optical detector (evident from figure).

Claim 23: Trainer further discloses wherein the optical path intersects a surface of the target (within sample contain) that is in contact (in direct optical contact) with the second surface (mirror) of the optically clear body (evident from figure).

Claim 24: Trainer further discloses wherein the optical detector is configured to detect a change in one or both of an intensity of light from the light source and a wavelength of light from the light source (“monitor the laser intensity fluctuations” [0095]).

Claim 25: Trainer further discloses:
a housing (walls of the probe body, Fig. 8); and
a lens (803) within the housing, wherein the lens (803) is adjacent to the first surface of the optically clear body [0098].

Claim 26: Trainer further discloses wherein the first surface of the optically clear body is a lens (803) [0098].

Claim 27: Trainer further discloses wherein the light source is a single wavelength source or a broad band light source (the light source is a laser [0095]), and wherein the optical detector is a single wavelength detector or a spectrometer (the detector is a light source monitor detector [0009]).

Claim 28: Trainer further discloses wherein the optically clear body passes through a chamber wall (evident from figure that probe body passes into sample container).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer.

Claim 29: Trainer does not explicitly disclose wherein the target and the chamber wall comprise the same material.
 	However, Trainer does disclose making the chamber out of a material that will bring the interaction volume (comprising the target) to thermal equilibrium [0099].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trainer’s optical sensor so that the target and chamber comprise the same material for the purpose of preventing convection currents in the target which would cause shifts in the heterodyne spectrum, leading to detection inaccuracies [0099].

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 16-20: None of the prior art of record, alone or in combination, teaches or discloses a plasma processing chamber, comprising:
 	an optical sensing system passing through a wall of the plasma processing chamber, wherein the optical sensing system comprises:
 		a lens;
 	 	an optically clear body adjacent to the lens, wherein the optically clear body comprises:
 		 	a first surface that faces the lens;
 			a second surface opposite from the first surface; and
 	a third surface recessed into the second surface, wherein the third surface faces a  center of the processing chamber;
 		a target over the third surface; and
 		a first reflector embedded in the optically clear body.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896